17-3085-cr
United States v. Anthony Vazzano

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.



        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
23rd day of January, two thousand nineteen.

Present:         PIERRE N. LEVAL,
                 ROSEMARY S. POOLER,
                 REENA RAGGI,
                             Circuit Judges.

_____________________________________________________

UNITED STATES OF AMERICA,

                                   Appellee,

                         v.                                                   17-3085-cr

ANTHONY VAZZANO, AKA Tony the Wig, AKA Muscles,

                        Defendant-Appellant.1
_____________________________________________________

Appearing for Appellant:           Lorraine Gauli-Rufo, LGR Law, LLC, New York, N.Y.

Appearing for Appellee:            Amanda Kramer, Assistant United States Attorney (Won S. Shin,
                                   Assistant United States Attorney, on the brief), for Geoffrey S.
                                   Berman, United States Attorney for the Southern District of New
                                   York, New York, N.Y.



1
    The Clerk of the Court is directed to amend the caption as above.
Appeal from the United States District Court for the Southern District of New York (Sullivan,
J.).

     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said District Court be and it hereby is VACATED IN
PART and REMANDED.

        Appellant Anthony Vazzano appeals from part of the September 12, 2017, judgment of
the United States District Court for the Southern District of New York (Sullivan, J.) entered
following his conviction, after a plea of guilty, for operating an illegal gambling business in
violation of 18 U.S.C. § 1955. The court ordered him to forfeit $59,540, which Vazzano
conceded represents the proceeds he received from the commission of the offense. Vazzano
expressly consented to a money judgment in that amount. Apparently because Vazzano was
presently unable to pay that amount, the judgment directed him to pay it in monthly installments
of ten percent of his gross monthly income. We assume the parties’ familiarity with the
underlying facts, procedural history, and specification of issues for review.

        Vazzano argues that the Supreme Court’s decision in Honeycutt v. United States, 137 S.
Ct. 1626 (2017), requires us to vacate the $59,540 money judgment. We need not reach that
issue, however, because Vazzano consented to the entry of the money judgment in this case.
Having consented to the money judgment, he cannot now contest it on appeal. See United States
v. Olano, 507 U.S. 725, 733 (1993) (“[W]aiver is the intentional relinquishment or abandonment
of a known right.” (internal quotation marks omitted)); United States v. Yu-Leung, 51 F.3d 1116,
1121 (2d Cir. 1995) (“[W]aiver necessarily extinguishes the claim altogether.” (internal
quotation marks omitted)).

        We have considered the remainder of Vazzano’s arguments and find them to be without
merit. Although we find no merit to Vazzano’s arguments, the government has consented to a
remand to the district court so that it can make the substitute asset determinations that 21 U.S.C.
§ 853(p) and Rule 32.2(e) of the Federal Rules of Criminal Procedure contemplate. Vazzano
agreed to such a remand. Accordingly, the case is REMANDED for that limited purpose with
authorization to the district court to alter or amend the sentence.

                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                 2